DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are 13-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uckelmann et al. (US 2011/0049739 A1, hereinafter Uckelmann).
Regarding Claims 1-2 and 13-20, Uckelmann teaches a method largely as claimed as shown in Figure 1 that includes coating via coater 30 and printing via printhead 40, each independently movable, on an incline of feedstock that had to have been initially deposited at the proscribed angle, wherein as Uckelmann identifies a need to expose predetermined regions of a layer to the printhead, it would have at least been obvious to make the printhead approximiately the width of the build surface and be able to meander in order to ensure any or all predetermined region could be exposed.
While Figure 1 does not show a conveyor belt or collecting hopper, Figure 3 shows these are options for such additive manufacturing, and thus it would have been obvious to incorporate such known printing features into the Figure 1 method as a simple combination of prior art elements to yield the predictable result of moving and colleting material.

Claims 3-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uckelmann in view of Fienup et al. (US 2006/0061613 A1, hereinafter Fienup).
Regarding Claims 3-12, Uckelmann teaches the method as applied above, but is silent on cleaning. 
In analogous art pertaining to additive manufacturing, Fienup teaches in places such as [0075]-[0089[ that is known to have a discharge (i.e. spitting) station and capping station in order to discharge residual or waste material and protect printheads from debris or left over binding material.
Therefore, to protect the printheads, it would have been obvious to including spitting and capping stations at various locations in Uckelmann, including the top and/or bottom, and thus also include a refilling option for after discharging in order for the printhead to be able to bring.

Response to Arguments
Applicant’s arguments with respect to Claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M OCHYLSKI whose telephone number is (571)270-7009.  The examiner can normally be reached on Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/RYAN M OCHYLSKI/Primary Examiner, Art Unit 1743